DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan A. Thomas on 02/25/2021.

The application has been amended as follows: 
In the claims: 
1. (Currently Amended) A holder for a user identification badge, the holder comprising: 
a housing configured to receive and hold the user identification badge, wherein the housing defines an internal cavity and a slot in the housing providing access to the internal cavity, and wherein the user identification badge is received into the internal cavity through the slot in the housing; 
a controller carried by the housing; 
a proximity identification system carried by the housing and configured to identify one or more objects based on their respective name or identification proximate the holder and to provide information to the controller regarding the one or more objects that have been identified, wherein the proximity identification system comprises a radio frequency identification device (RFID) tag, and wherein the proximity identification system is configured to determine a physical distance between the holder and the one or more objects; and 
an alerting output device carried by the housing and responsive to the controller, wherein the alerting output device is configured to provide an alert in response to identifying the one or more objects proximate the holder being within a predefined distance of the holder to alert a user of a presence of the one or more objects within the predefined distance of the holder to enable the user to take proactive action, and wherein the controller provides for an alert to the one or more objects.  

2. (Canceled)  

3. (Original) The holder according to Claim 1 wherein the alerting output device comprises one or more of the following: one or more lights configured to provide a visible alert, one or more speakers configured to provide an audible alert or a vibration source configured to provide a vibratory alert.  

4. (Original) The holder according to Claim 1 further comprising a location tracking system carried by the housing and configured to determine a location of the holder.  

5. (Original) The holder according to Claim 4 further comprising: a wireless transmitter carried by the housing; and  2 of 13 LEGAL02/39628233v1Appl. No.: 15/712,658 Amdt. dated May 13, 2020 Attorney Docket No.: 038190/498622 Reply to Office Action of February 24, 2020 an emergency alarm input device carried by the housing and responsive to user input in order to signal the controller, wherein the controller is configured to cause the wireless transmitter to transmit an alarm signal along with the location of the holder.  



7. (Currently amended) The holder according to Claim 1 further comprising an electromagnetic shield carried by the housing and positioned between the proximity identification system and the user of the holder.  

8. (Currently Amended) A badge holding system comprising: 
a user identification badge; and 
a holder comprising: 
a housing configured to receive and hold the user identification badge, wherein the housing defines an internal cavity and a slot in the housing providing access to the internal cavity, and wherein the user identification badge is received into the internal cavity through the slot in the housing; 
a controller carried by the housing;
a proximity identification system carried by the housing and configured to identify one or more objects proximate the holder, wherein the proximity identification system comprises a radio frequency identification device (RFID) tag, and wherein the proximity identification system is configured to determine a physical distance between the holder and the one or more objects; and 
an alerting output device carried by the housing and configured to provide an alert in response to identifying the one or more objects proximate the holder being within a predefined distance of the holder to alert a user of a presence of the one of more objects within the predefined distance of the holder to enable the user to take proactive action, and wherein the controller provides for an alert to the one or more objects. 


9. (Original) The badge holding system according to Claim 8 wherein the holder further comprises a badge identification system configured to identify a user of the user identification badge.  

10. (Previously Presented) The badge holding system according to Claim 9 wherein the user identification badge and the holder each comprise a respective badge identification system where the holder is informed of an identity of the user of the user identification badge of the user.  

11. (Original) The badge holding system according to Claim 8 wherein the holder further comprises a location tracking system carried by the housing and configured to determine a location of the holder.  

12. (Original) The badge holding system according to Claim 11 wherein the holder further comprises: a wireless transmitter carried by the housing; and an emergency alarm input device carried by the housing and responsive to user input so as to cause the wireless transmitter to transmit an alarm signal along with the location of the holder.  

13. (Currently Amended) The badge holding system according to Claim 8 wherein the holder further comprises an electromagnetic shield carried by the housing and positioned between the proximity identification system and the user of the badge holding system while not compromising the proximity identification system functionality.  

14. (Currently Amended) A method for alerting a user having a user identification badge, the method comprising: 
holding the user identification badge in a housing of a holder, wherein the housing defines an internal cavity and a slot in the housing providing access to the internal cavity, and wherein the user identification badge is received into the internal cavity through the slot in the housing; 
identifying one or more objects based on their respective name or identification proximate the holder with a proximity identification system carried by the housing, wherein the proximity identification system comprises a radio frequency identification device (RFID) tag, and wherein the proximity identification system is configured to determine a physical distance between the holder and the one or more objects; 
providing information to a controller carried by the housing regarding the one or more objects that have been identified; and 
causing an alerting output device carried by the housing to provide an alert in response to identifying the one or more objects proximate the holder being within a predefined distance of the holder to alert a user of a presence of the one of more objects within the predefined distance of the holder to enable the user to take proactive action, and wherein the controller provides for an alert to the one or more objects.

15. (Canceled)  

16. (Original) The method according to Claim 14 wherein the alerting output device comprises one or more of the following: one or more lights configured to provide a visible alert, one or more 

17. (Original) The method according to Claim 14 further comprising determining a location of the holder with a location tracking system carried by the housing.  

18. (Original) The method according to Claim 17 further comprising: receiving user input via an emergency alarm input device carried by the housing in order to signal the controller; and causing a wireless transmitter to transmit an alarm signal along with the location of the holder.  

19. (Original) The method according to Claim 14 further comprising storing energy harvested from kinetic movement of the holder.  

20. (Previously presented) The method according to Claim 14 further comprising electromagnetically shielding the user with an electromagnetic shield carried by the housing and positioned between the proximity identification system and the user.  

21-22.	Canceled

[End of amendment]

Reasons for Allowance
Claims 1, 3-7, 8-14, and 16-20 are allowed. 
The following is an examiner’s statement of reasons for allowance. 

a housing configured to receive and hold the user identification badge (a housing which can hold a badge; see e.g. para. [0198-199] and [0201]); 
a controller carried by the housing (one or more processors which process the sensed signals; see e.g. para. [0055], wherein the holder also needs the processor in order to process information, i.e. inputted fingerprint data, RFID data and so forth [see e.g. para. 0111], as suggested in para. [0201]); 
a proximity identification system carried by the badge and configured to identify one or more objects proximate the badge and to provide information to the controller regarding the one or more objects that have been identified (one or more sensors in the badge which identify a user’s proximity to one or more objects [sink, soap etc.] and provide this information to the processor regarding the objects; see e.g. para. [0054-56] and [0303-304]) wherein the proximity identification system comprises a radio frequency identification device (RFID) tag (the disclosed system further comprises an RFID tag in the badge which is used to detect proximity or presence of a user; see e.g. para. [0210]; similarly, the proximity with the sink, soap dispensing elements, chemical dispensing object etc. can be determined using the RFID tag. In addition, a badge holder and badge can couple with each other using RFID technology with RFID element in badge and RFID transceiver in the holder; see e.g. para. [0198]); and 
an alerting output device carried by the badge and responsive to the controller (the alerting output device [interpreted to include] one or more lights, see e.g. para. [0008] of the instant application; the disclosed system further includes an indicator; see e.g. para. [0062] and [0324]), 
wherein the alerting output device is configured to provide an alert in response to identification of one or more objects proximate the badge (an alert is issued to generate an alert in response to whether the hands or properly sanitized or gloved ([see e.g. para. [0062] and [0308]), wherein the proper sanitization it is determined whether the user [with badge] came in close proximity to soap, 
The disclosed system of Bolling further teaches that a badge holder and a badge can be used together or separately, wherein the badge comprising an RFID which is recognized by the reader and (see e.g. para. [0198]).
Dasilva, in the same or similar field of endeavor, teaches alert a user of presence of the one or more objects proximate the holder (the disclosed system teaches that a worker or an individual wearing an RFID tag is alerted when the worker gets too close to an equipment; see e.g. para. [0011-12], [0032], and [0107]). 
Another prior art, disclosed by Buchmann, teaches that detection of a badge 126A or 126B and generating an output to vehicle operator and outputting warning to 126B (see e.g. para. [0168]) and determining distance to a badge 126 (see e.g. para. [067]) and outputting an alert to the operator as well as to pedestrian with the badge 126 (see e.g. para. [0159]). 
However, prior art references do not teach “the proximity identification system is configured to determine a physical distance between the holder and the one or more objects; and an alerting output device carried by the housing and configured to provide an alert in response to identifying the one or more objects proximate the holder being within a predefined distance of the holder to alert a user of a presence of the one or more objects proximate the holder within the predefined distance of the holder to enable the user to take proactive action, and wherein the controller provides for an alert to the one or more objects.” 
Furthermore, the disclosed RFID system in Bolling identifies a badge using RFID element in the badge (see e.g. para. [0104]); an RFID tag usually gets detected by an RFID reader (well known in the art of RFID tag and reader systems) contrary to the claimed “identifying one or more objects based on their 
Claims 3-7, 8-14, and 16-20 are also allowed for comprising subject matter which is the same or similar in scope of the allowable claim subject matter of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/MUHAMMAD ADNAN/Examiner, Art Unit 2688